

a105image1.jpg [a105image1.jpg]


Separation and Release Agreement
Tapestry, Inc. and its subsidiaries (“Employer”) and Kevin Wills (“Executive”)
enter into this Separation and Release Agreement (“Agreement”), which was
received by Executive on November 19, 2018, signed by Executive on the date
shown below Executive’s signature on the last page of this Agreement and is
effective eight days (8) after the date of execution by Executive unless
Executive revokes the agreement before that date, for and in consideration of
the promises made among the parties and other good and valuable consideration as
follows:


1.Separation Date. Effective February 8, 2019 Executive’s employment with
Employer shall terminate (the “Separation Date”). The Separation Date is
intended to constitute Executive’s “separation from service” within the meaning
of Section 409A (as defined below). Prior to the Separation Date, Executive
shall continue to perform all duties, obligations and responsibilities of his
role as Chief Financial Officer of Employer, including, but not limited to, all
such duties, obligations and responsibilities in connection with the
preparation, completion and filing with the SEC of Employer's Quarterly Report
on Form 10-Q for the Fiscal Quarter Ended December 29, 2018.


2.     Equity, Payments and Benefits
a.    Pro Rata Equity Vesting. Provided Executive timely executes this
Agreement, returns it to Employer no later than December 10, 2018 and does not
revoke this Agreement within the period specified in Paragraph 3.a.iii. hereof,
and provided further that Executive timely executes and does not revoke the
Supplemental Release (as defined below) according to the provisions of Paragraph
18, and provided further that Executive makes the payments to Employer described
in Paragraph 2.b, then subject to the terms and conditions of this Agreement, a
pro-rata portion of the second tranche of Executive’s joining grant of
restricted stock units, granted on March 6, 2017 (the “2017 RSU Grant”), which
is equal to 95.83% of the portion of the 2017 RSU Grant eligible to vest on
March 6, 2019 (the “Second Vesting Date”), shall remain eligible to vest on the
Second Vesting Date in accordance with the terms and conditions of the 2017 RSU
Grant agreement in force between Employer and the Executive (the “Pro Rata RSU
Vesting”). The portion of the 2017 RSU Grant that is not vested and does not
become vested as of the Second Vesting Date shall be forfeited. Executive and
Employer agree that, (1) other than the Pro Rata RSU Vesting of the 2017 RSU
Grant described above, all of Executive’s unvested outstanding restricted stock
units (“RSUs”), performance restricted stock units (“PRSUs”) and stock options
(“Stock Options”) shall be automatically forfeited on the Separation Date and
(2) the last day on which any vested stock options held by Executive may be
exercised is the earlier of (i) the expiration date as defined in the applicable
stock option agreement, or (ii) ninety (90) days after the Separation Date.


        

--------------------------------------------------------------------------------




b.    Pro Rata Sign-On Bonus Repayment. Executive and Employer agree that,
notwithstanding anything in Executive’s Offer Letter (as defined below) to the
contrary, on Executive’s Separation Date, Executive shall pay back to Employer
the gross amount of $500,000 (five hundred thousand dollars and no cents), which
is a portion of his $1,500,000 sign-on cash bonus (the “Sign-On Bonus”). The
payment shall be made by Executive in a check made payable to “Tapestry, Inc.”
and provided to Sarah Dunn or by wire per instructions provided by Employer.
c.    Benefits. Executive’s participation in the benefit plans available to the
executives of Tapestry, Inc. shall also cease as of the Separation Date.
Executive shall have the right, however, at Executive’s expense, to exercise
such conversion privileges as may be available under such plans. Executive will
be entitled to fulfillment of any matching grant obligations under Employer’s
Matching Grants Program with respect to commitments made by Executive prior to
the Separation Date.
d.    Executive Acknowledgements. Executive acknowledges and agrees that other
than any items specifically set forth in this Agreement, Executive is not and
will not be due any other compensation, including, but not limited to,
compensation for unpaid salary (except for amounts unpaid and owing for
Executive’s employment with Employer and its affiliates prior to the Separation
Date), unpaid bonus and severance from Employer or any of its affiliates. In
addition, Executive acknowledges and agrees that, as of and after the Separation
Date, except as specifically provided herein, Executive will not be eligible to
participate in any of the benefit plans of Employer or any of its affiliates,
including, without limitation, Employer’s 401(k) Savings Plan, Employer’s
Executive Deferred Compensation Plan, business travel accident insurance,
accidental death & dismemberment, and short-term and group long-term disability
insurance. Executive will be entitled to receive benefits, which are vested and
accrued prior to the Separation Date pursuant to the benefit plans of Employer
in which Executive participated prior to the Separation Date. Employer shall
promptly reimburse Executive for business expenses incurred in the ordinary
course of Executive’s employment on or before the Separation Date, but not
previously reimbursed, provided Employer’s policies of documentation and
approval are satisfied. Except as specifically herein, notwithstanding anything
to the contrary contained herein, Executive shall only be entitled to the Pro
Rata RSU Vesting described in Paragraph 2.a if Executive remains employed by
Employer through the Separation Date. Nothing herein limits Employer’s right to
discharge Executive for “cause” (as defined in the offer letter between
Executive and Employer, dated December 12, 2016, (the “Offer Letter”)) between
the date of this Agreement and the Separation Date.
e.    Tax Withholding and Adequacy of Payments. All payments and benefits to be
made or provided to Executive will be subject to all applicable tax withholding
as required by applicable federal, state and local withholding tax laws. The
payments received in this Section are adequate and sufficient for entering into
this Agreement and the Supplemental Release and include benefits to which
Executive is not otherwise entitled.
3.    Release. Executive, for himself, Executive’s successors, administrators,
heirs and assigns, hereby fully releases, waives and forever discharges
Employer, any affiliated company or subsidiary, each of its and their respective
predecessors, successors, subsidiaries, affiliates, assigns, shareholders,
directors, officers, agents, attorneys, employees, employee benefit plans and
their administrators and trustees, in their individual and official capacities,


2



--------------------------------------------------------------------------------




whether past, present, or future (the “Released Parties”) from and against any
and all actions, suits, debts, demands, damages, claims, judgments, or
liabilities of any nature, including costs and attorneys’ fees, whether known or
unknown, which Executive ever had, now has or may have against any of the
Release Parties in the future, including, but not limited to, all claims arising
out of Executive’s employment with or separation from any of the Released
Parties, such as (by way of example only) any claim for bonus, severance, or
other benefits apart from the benefits expressly stated herein; breach of
contract (express or implied); wrongful discharge; whistleblowing; detrimental
reliance; defamation; emotional distress or compensatory and/or punitive
damages; impairment of economic opportunity; any claim under common-law or at
equity; any tort; claims for reimbursements; claims for commissions; or claims
for employment discrimination under any state, federal and local law, statute,
or regulation or claims related to any other restriction or the right to
terminate employment, including without limitation, Title VII of the Civil
Rights Act of 1964, as amended; the Americans with Disabilities Act of 1990, as
amended; the Human Rights Act, as Amended; the Age Discrimination in Employment
Act, as amended; the National Labor Relations Act; the Employee Retirement
Income Security Act; the Family and Medical Leave Act of 1993, as amended; the
New York State Human Rights Law; the New York City Administrative Code; the New
York Labor Law; the New York Minimum Wage Act; the statutory provisions
regarding retaliation/discrimination under the New York Worker’s Compensation
Law; the New York City Earned Sick Time Act; the New York City Human Rights Law;
the Maryland Fair Employment Practices Act, Reasonable Accommodations for
Disabilities Due to Pregnancy Law, anti-retaliation provisions of the Maryland
workers’ compensation laws, Baltimore City (Baltimore City, Md., Code art. 4, §§
3-1, et seq.), Prince George’s County (Prince George’s Cty., Md., Code, Subtitle
2, Sections 2-185, et seq.), Howard County (Howard Cty., Md., Code §§ 12.208, et
seq.), and Montgomery County (Montgomery Cty., Md., Code §§ 27-11, et seq.); and
any other claim of discrimination or retaliation in employment (whether based on
federal, state, or local law, statutory or decisional) that may be lawfully
waived by agreement and corresponding state and local anti-discrimination laws,
as applicable. Nothing herein shall release any party from any obligation under
this Agreement. Executive acknowledges and agrees that this release in this
Paragraph 3 and the covenant not to sue set forth in Paragraph 4 are essential
and material terms of this Agreement and that, without such release and covenant
not to sue, no agreement would have been reached by the parties and no benefits
would have been paid. Executive understands and acknowledges the significance
and consequences of this release and this Agreement.
a.
EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES FROM ALL CLAIMS
EXECUTIVE MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS AGREEMENT REGARDING
CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967,
AS AMENDED, 29 U.S.C. 621 (“ADEA”) AND THE OLDER WORKERS BENEFIT PROTECTION ACT
(“OWBPA”). THIS PARAGRAPH DOES NOT WAIVE RIGHTS OR CLAIMS THAT MAY ARISE UNDER
THE ADEA AFTER THE DATE EXECUTIVE SIGNS THIS AGREEMENT.

(i)    EXECUTIVE AGREES THAT THIS AGREEMENT PROVIDES BENEFITS TO WHICH EXECUTIVE
IS NOT OTHERWISE


3



--------------------------------------------------------------------------------




ENTITLED, AND THAT EMPLOYER HAS ADVISED EXECUTIVE TO CONSULT AN ATTORNEY PRIOR
TO SIGNING THIS AGREEMENT.
(ii)    EXECUTIVE HAS BEEN PROVIDED TWENTY-ONE (21) DAYS WITHIN WHICH TO
CONSIDER WHETHER EXECUTIVE SHOULD SIGN THIS AGREEMENT AND WAIVE AND RELEASE ALL
CLAIMS AND RIGHTS ARISING UNDER ADEA AND OWBPA. ANY MODIFICATIONS TO THIS
AGREEMENT, MATERIAL OR OTHERWISE, DO NOT RE-START THE 21-DAY CONSIDERATION
PERIOD.
(iii)    EXECUTIVE SHALL HAVE SEVEN (7) DAYS WITHIN WHICH TO REVOKE THIS
AGREEMENT AFTER ITS EXECUTION BY EXECUTIVE AND THIS AGREEMENT SHALL BECOME
EFFECTIVE AND ENFORCEABLE ON THE EIGHTH (8th) DAY FOLLOWING THE DATE EXECUTIVE
EXECUTES THIS AGREEMENT. ANY REVOCATION WITHIN THE 7-DAY REVOCATION PERIOD MUST
BE SUBMITTED IN WRITING TO EMPLOYER’S GENERAL COUNSEL AT 10 HUDSON YARDS, NEW
YORK, NY 10001 AND MUST STATE: “I HEREBY REVOKE MY ACCEPTANCE OF OUR AGREEMENT
AND GENERAL RELEASE.”
a.
IN THE EVENT EXECUTIVE RETAINS ANY AMOUNT PAID UNDER THIS AGREEMENT AND LATER
ASSERTS OR FILES A CLAIM, CHARGE, COMPLAINT, OR ACTION AND OBTAINS A JUDGMENT,
IT IS THE INTENT OF THE PARTIES THAT ALL PAYMENTS MADE TO THE EXECUTIVE
HEREUNDER SHALL BE OFFSET AGAINST ANY JUDGMENT EXECUTIVE OBTAINS.

4.    Covenant Not to Sue. To the maximum extent permitted by law, Executive
covenants not to sue or to institute or cause to be instituted any action in any
federal, state, or local agency or court against any of the Released Parties,
including but not limited to any of the claims released in Paragraph 3 of this
Agreement. In the event of Executive’s breach of the terms of this Agreement,
without prejudice to Employer’s other rights and remedies available at law or in
equity, except as prohibited by law, Executive shall be liable for all costs and
expenses (including, without limitation, reasonable attorney’s fees and legal
expenses) incurred by Employer as a result of such breach. Nothing herein shall
prevent Executive or Employer from instituting any action required to enforce
the terms of this Agreement or to determine the validity of this Agreement.
5.    EEOC, NLRB, SEC, and Governmental Agencies. Nothing in this Agreement
shall be construed to prevent or limit Executive from (i) responding truthfully
to a valid subpoena; (ii) filing a charge or complaint with, or participating in
any investigation conducted by, a governmental agency including the Department
of Labor, the National Labor Relations Board, the Occupational Safety and Health
Administration, the Equal Employment Opportunity Commission and/or any state or
local human rights agency; or (iii) filing, testifying or participating in or
otherwise assisting in a proceeding relating to, or reporting, an alleged
violation of any federal, state or municipal law relating to fraud or any rule
or regulation of the Securities Exchange Commission (“SEC”), the Commodity
Futures Trading Commission (“CFTC”) or any self-regulatory organization
(including, but not limited to, the Financial Industry Regulatory Authority), or
making other disclosures that


4



--------------------------------------------------------------------------------




are protected under the whistleblower provisions of federal or state law or
regulation.  Prior authorization of the Company shall not be required to make
any reports or disclosures under this Paragraph 5 and Executive is not required
to notify Employer that Executive has made such reports or disclosures. 
Nevertheless, Executive acknowledges and agrees that by virtue of the release
set forth in Paragraph 3 above, Executive has waived any relief available to
Executive (including without limitation, monetary damages, equitable relief and
reinstatement) under any of the claims and/or causes of action waived in this
Agreement.  Therefore, except as set forth herein, Executive agrees that
Executive will not seek or accept any award or settlement from any source or
proceeding (including but not limited to any proceeding brought by any other
person or by any government agency) with respect to any claim or right waived in
this Agreement.  This Agreement does not, however, waive or release Executive’s
right to receive a monetary award from the SEC or CFTC for information provided
to the SEC or CFTC. In addition, nothing herein shall be construed to prevent
Executive from enforcing any rights to vested and accrued benefits Executive may
have under the Executive Retirement Income Security Act of 1974, commonly known
as ERISA.
6.    Confidentiality. At all times hereafter, Executive will maintain the
confidentiality of all information in whatever form concerning Employer or any
of its affiliates relating to its or their businesses, customers, finances,
strategic or other plans, marketing, employees, trade practices, trade secrets,
know-how or other matters which are not generally known outside Employer, and
Executive will not, directly or indirectly, make any disclosure thereof to
anyone, or make any use thereof, on her/his own behalf or on behalf of any third
party, unless specifically requested by or agreed to in writing by an executive
officer of Employer.
In addition, Executive agrees that, except as required by law or regulation, he
will not, at any time, discuss publicly (including, without limitation, any
member of the media) the terms of Executive’s employment severance (including,
without limitation, the terms of this Agreement), except with Executive’s
attorneys, immediate family and financial advisors, and to the extent necessary
to enforce the terms and conditions of this Agreement or as otherwise required
by law, or pursuant to a valid subpoena, discovery notice, demand or request, or
Court order or process.
In the event that Executive breaches this Paragraph 6, Executive shall be
required to reimburse Employer any proceeds received as a result of the Pro Rata
RSU Vesting and shall be required to repay Employer the full amount of his
Sign-On Bonus. In addition, Employer shall be entitled to preliminarily or
permanently enjoin Executive from violating this Paragraph 6 in order to prevent
the continuation of such harm.
7.    Return of Company Property. Executive will promptly after the Separation
Date return to Employer all reports, files, memoranda, records, computer
equipment and software, credit cards, cardkey passes, door and file keys,
computer access codes or disks and instructional manuals, and other physical or
personal property which he received or prepared or helped prepare in connection
with his employment with Employer, its subsidiaries and affiliates, and
Executive will not retain any copies, duplicates, reproductions or excerpts
thereof.
8.    Non-Disparagement. Executive agrees to refrain from making public or
private comments or taking any actions which disparage, or are disparaging,
derogatory or


5



--------------------------------------------------------------------------------




negative about the business of Employer, or the products, policies or decisions
of Employer, or any present or former officers, directors or employees of
Employer or any of its operating divisions, subsidiaries or affiliates. In the
event that Executive breaches this Paragraph 8, Executive shall be required to
reimburse Employer any proceeds received as a result of the Pro Rata RSU Vesting
and shall be required to repay Employer the full amount of his Sign-On Bonus. In
addition, Employer shall be entitled to preliminarily or permanently enjoin
Executive from violating this Paragraph 8 in order to prevent the continuation
of such harm.
9.    Re-Affirmation of Restrictive Covenants. Executive acknowledges and agrees
that the non-competition, non-solicitation and non-interference covenants
contained in the Offer Letter and the restrictive covenants contained in the
award agreements evidencing Executive’s equity awards will continue in full
force and effect in accordance with their terms and that Employer will, in
addition to the rights and remedies contained in this Paragraph 9, retain all
rights and remedies under the Offer Letter and the award agreements evidencing
Executive’s equity awards to enforce the terms of such covenants. Executive
acknowledges that compliance with this Paragraph 9 is necessary to protect the
business and good will of Employer and that a breach of any of these provisions
will irreparably and continually damage Employer, for which money damages may
not be adequate. Accordingly, in the event that Executive breaches this
Paragraph 9, Executive shall be required to reimburse Employer any proceeds
received as a result of the Pro Rata RSU Vesting and shall be required to repay
Employer the full amount of his Sign-On Bonus. In addition, Employer shall be
entitled to preliminarily or permanently enjoin Executive from violating this
Paragraph 9 in order to prevent the continuation of such harm.
10.    Future Employment. Executive shall be restricted from, directly or
indirectly, counseling, advising, or becoming employed by, or providing any and
all services to a competitor of Employer during the twelve (12) month period
following the Separation Date. Executive acknowledges that compliance with this
Paragraph 10 is necessary to protect the business and good will of Employer and
that a breach of any of these provisions will irreparably and continually damage
Employer, for which money damages may not be adequate. Accordingly, in the event
that Executive breaches this Paragraph 10, Executive shall be required to
reimburse Employer any proceeds received as a result of the Pro Rata RSU Vesting
and shall be required to repay Employer the full amount of his Sign-On Bonus. In
addition, Employer shall be entitled to preliminarily or permanently enjoin
Executive from violating this Paragraph 10 in order to prevent the continuation
of such harm. For the purposes of this provision, “Competitors” include the
following companies together with their respective subsidiaries, parent entities
and all other affiliates, provided that Employer shall be permitted in its
discretion to update this list of Competitors from time to time through the
Separation Date: Adidas AG; Burberry Group PLC; Cole Haan LLC; Fast Retailing
Co., Ltd.; Compagnie Financiere Richemont SA; Fung Group; G-III Apparel Group,
Ltd.; The Gap, Inc.; Kering; L Brands, Inc.; LVMH Moet Hennessy Louis Vuitton
SA; Michael Kors Holdings Limited; Prada, S.p.A; Proenza Schouler; PVH Corp.;
Rag & Bone; Ralph Lauren Corporation; Tory Burch LLC; Tumi Holdings, Inc.; and
V.F. Corporation. Executive understands and agrees that the list of Competitors
in effect as of the Separation Date will be the authoritative list of
“Competitors” for all purposes under this Agreement. Any requests for exceptions
to these restrictions and Employer’s ability to seek injunctive relief shall be
made in writing to Employer’s Global Head of Human


6



--------------------------------------------------------------------------------




Resources. Following receipt of such request, Employer hereby reserves the
right, in its sole discretion, to grant such exception and forego the right to
seek injunctive relief.  Such decision by Employer shall not, in any way, effect
any other right Employer has pursuant to this Agreement, the Offer Letter or the
award agreements evidencing Executive’s equity awards, and all such rights are
hereby explicitly reserved. In addition, Executive agrees that s/he shall not
apply for, and shall not be eligible for, any future employment with Employer.
11.    Information/Privacy Obligations. In addition to the obligations set forth
above, Executive shall not retain, copy, transfer or otherwise obtain, use, hold
or possess any information whatsoever that resides on Employer’s premises,
databases, electronic servers and/or storage devices/facilities, including any
and all information that Executive had access to as a result of being employed
by Employer, whether in electronic or hard copy format. Notwithstanding this
requirement, Executive may make a copy and maintain, but shall not delete from
Employer’s systems, Executive’s Outlook Contacts and Executive’s Outlook
Calendar to the extent Executive’s Outlook Contacts and Outlook Calendar do not
contain proprietary, confidential or trade secret information of Employer and
its subsidiaries and affiliates. Executive may also take possession of
Executive’s own personal items (i.e., family photos and family
records/documents). In the event that Executive breaches this Paragraph 11,
Executive shall be required to reimburse Employer any proceeds received as a
result of the Pro Rata RSU Vesting and shall be required to repay Employer the
full amount of his Sign-On Bonus. In addition, Employer shall be entitled to
preliminarily or permanently enjoin Executive from violating this Paragraph 11
in order to prevent the continuation of such harm and to recover all damages and
other remedies to which it is entitled under law.
12.    Future Cooperation.   In further consideration of Executive’s agreement
to the terms contained herein, Executive agrees to cooperate and provide all
responsive information to Employer’s reasonable requests concerning any
investigation, litigation, or any other matter which relates to any fact or
circumstance known to Executive during his or her employment with Employer.   
Executive agrees to respond to Employer’s request for cooperation and assistance
within three (3) business days of any such request, or as soon thereafter as is
reasonably practicable.  Executive acknowledges that he or she is not entitled
to further compensation or consideration from Employer for such cooperation or
assistance.
13.    Executive’s Understanding. Executive acknowledges by signing this
Agreement that Executive has read and understands this document, as well as the
Executive has conferred with or had opportunity to confer with attorneys
regarding the terms and meaning of this Agreement, that Executive has had
sufficient time to consider the terms provided for in this Agreement, that no
representations or inducements have been made to Executive except as set forth
herein, and that Executive has signed the same KNOWINGLY AND VOLUNTARILY.
14.    Provisions. It is intended that the provisions of this Agreement shall be
enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. The provisions of
this Agreement shall be construed in accordance with the internal laws of the
State of New York notwithstanding any conflict of laws provisions. In the event
that any paragraph, subparagraph or provision of this Agreement shall be
determined to be partially contrary to governing law or otherwise partially
unenforceable, the paragraph, subparagraph, or provision and this Agreement
shall


7



--------------------------------------------------------------------------------




be enforced to the maximum extent permitted by law, and if any paragraph,
subparagraph, or provision of this Agreement shall be determined to be totally
contrary to governing law or otherwise totally unenforceable, the paragraph,
subparagraph, or provision shall be severed and disregarded and the remainder of
this Agreement shall be enforced to the maximum extent permitted by law.
15.    Non-Admission of Liability. Neither this Agreement nor performance
hereunder constitutes an admission by any of the Released Parties of any
violation of any federal, state, or local law, regulation, common-law, breach of
any contract, or any other wrongdoing of any type. The Released Parties
specifically deny that they or any of their officers, directors or employees
engaged in any wrongdoing concerning Executive.
16.    Section 409A.
a.    This Agreement (and all payments and benefits under this Agreement) is
intended to comply with or be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the regulations and other interpretive
guidance thereunder (collectively, “Section 409A”), and shall be construed and
interpreted in accordance with such intent. To the extent that any amount
payable pursuant to this Agreement is subject to Code Section 409A, it shall be
paid in a manner that will comply therewith, including proposed, temporary or
final regulations or any other guidance issued by the Secretary of the Treasury
and the Internal Revenue Service with respect to Code Section 409A (the
“Guidance”); provided, however, that nothing hereunder shall (i) guarantee that
the payments will not be subject to taxes, interest and penalties under Section
409A of the Code; (ii) entitle Executive to a reimbursement on any tax liability
incurred in connection with payments provided hereunder; or (iii) transfer any
liability from Executive or any other individual to Employer or any of its
affiliates, employees or agents pursuant to the terms of this Agreement or
otherwise. In the event that any provision of this Agreement would fail to
satisfy the requirement of Code Section 409A and the Guidance, Employer shall be
permitted to reform this Agreement to maintain to the maximum extent practicable
the original intent thereof without violating the requirements of Code Section
409A or the Guidance.
b.    Each payment made under this Agreement (including each separate
installment payment in the case of a series of installment payments) shall be
deemed to be a separate payment for purposes of Section 409A. Amounts payable
under this Agreement shall be deemed not to be a “deferral of compensation”
subject to 409A to the extent provided in the Treasury Regulations
1.409A-1(b)(4) (“short terms deferrals”) and (b)(9) (“separation pay plans,”
including the exception under subparagraphs (iii)) and other applicable
provisions of Section 409A.
17.    Overpayments, Employee Reimbursements and Return of Company Property.
a.    Executive agrees to repay any overpayment of any amount miscalculated
hereunder to which Executive is not expressly entitled under the terms of the
Offer Letter as memorialized by this Agreement.


8



--------------------------------------------------------------------------------




b.    Executive further agrees that if Executive does not return all Employer
property or reimburse Employer for all personal expenses charged to Employer
within 7 days of executing this Agreement, then Employer may reconcile or set
off the value of the property or the amount of the personal charges against any
remaining unpaid amount due hereunder. For purposes of this paragraph, the value
of any Employer property shall be determined by Employer in its sole discretion.
18.    Additional Release. Executive agrees that his entitlement to the Pro Rata
RSU Vesting and the partial repayment of his Sign-On Bonus is expressly
conditioned on his execution of a supplemental release in the form annexed
hereto as Addendum A (the “Supplemental Release”) no earlier than the Separation
Date and no later than March 1, 2019. If Executive does not execute the
Supplemental Release, he will not be entitled to the Pro Rata RSU Vesting and
will be required to repay the full amount of his Sign-On Bonus.
[Remainder of page intentionally left blank]


9



--------------------------------------------------------------------------------




In witness whereof, the parties hereto have executed and delivered this
Agreement.
Tapestry, Inc.


/s/ Sarah Dunn___________________________
Sarah Dunn
Global Human Resources Officer


Date: _12/6/18____________________________


Accepted and agreed to.
EXECUTIVE:


/s/ Kevin Wills ___________________________
KEVIN WILLS


Date: _11/28/18____________________________




















































10



--------------------------------------------------------------------------------








ADDNEDUM A


Supplemental Release Agreement
Tapestry, Inc. and its subsidiaries (“Employer”) and Kevin Wills (“Executive”)
enter into this Supplemental Release Agreement (“Supplemental Release”), which
was received by Executive on November 19, 2018, signed by Executive on the date
shown below Executive’s signature on the last page of this Agreement and is
effective eight days (8) after the date of execution by Executive unless
Executive revokes the agreement before that date. Employer and Executive
previously entered into a Separation Agreement and Release between Employer and
the Executive, dated as of [●] (the “Separation Agreement”). Capitalized terms
used but not defined herein have the meanings given to such terms in the
Separation Agreement. Pursuant to Section 20 of the Separation Agreement,
Executive’s receipt of the Pro Rata RSU Vesting and his partial repayment of his
Sign-On Bonus (each as defined in the Separation Agreement) is subject to and
conditioned upon Executive’s execution and non-revocation of this Supplemental
Release. Therefore, for and in consideration of the promises and agreements made
in the Separation Agreement and this Supplemental Release and for other good and
valuable consideration as follows, Executive and Employer hereby agree as
follows:
1.    Separation Date. The Executive’s employment with the Employer terminated
on the Separation Date.


2.    Release. Executive, for himself, Executive’s successors, administrators,
heirs and assigns, hereby fully releases, waives and forever discharges
Employer, any affiliated company or subsidiary, each of its and their respective
predecessors, successors, subsidiaries, affiliates, assigns, shareholders,
directors, officers, agents, attorneys, employees, employee benefit plans and
their administrators and trustees, in their individual and official capacities,
whether past, present, or future (the “Released Parties”) from and against any
and all actions, suits, debts, demands, damages, claims, judgments, or
liabilities of any nature, including costs and attorneys’ fees, whether known or
unknown, which Executive ever had, now has or may have against any of the
Release Parties in the future, including, but not limited to, all claims arising
out of Executive’s employment with or separation from any of the Released
Parties, such as (by way of example only) any claim for bonus, severance, or
other benefits apart from the benefits expressly stated herein; breach of
contract (express or implied); wrongful discharge; whistleblowing; detrimental
reliance; defamation; emotional distress or compensatory and/or punitive
damages; impairment of economic opportunity; any claim under common-law or at
equity; any tort; claims for reimbursements; claims for commissions; or claims
for employment discrimination under any state, federal and local law, statute,
or regulation or claims related to any other restriction or the right to
terminate employment, including without limitation, Title VII of the Civil
Rights Act of 1964, as amended; the Americans with Disabilities Act of 1990, as
amended; the Human Rights Act, as Amended; the Age Discrimination in Employment
Act, as amended; the National Labor Relations Act; the Employee Retirement
Income Security Act; the Family and Medical Leave Act of 1993, as amended; the
New York State Human Rights Law; the New York City Administrative Code; the New
York Labor Law; the New York Minimum Wage Act; the statutory provisions
regarding retaliation/discrimination under the New York Worker’s


        

--------------------------------------------------------------------------------





Compensation Law; the New York City Earned Sick Time Act; the New York City
Human Rights Law; the Maryland Fair Employment Practices Act, Reasonable
Accommodations for Disabilities Due to Pregnancy Law, anti-retaliation
provisions of the Maryland workers’ compensation laws, Baltimore City (Baltimore
City, Md., Code art. 4, §§ 3-1, et seq.), Prince George’s County (Prince
George’s Cty., Md., Code, Subtitle 2, Sections 2-185, et seq.), Howard County
(Howard Cty., Md., Code §§ 12.208, et seq.), and Montgomery County (Montgomery
Cty., Md., Code §§ 27-11, et seq.); and any other claim of discrimination or
retaliation in employment (whether based on federal, state, or local law,
statutory or decisional) that may be lawfully waived by agreement and
corresponding state and local anti-discrimination laws, as applicable. Nothing
herein shall release any party from any obligation under this Supplemental
Release. Executive acknowledges and agrees that this release in this Paragraph 2
and the covenant not to sue set forth in Paragraph 3 are essential and material
terms of this Supplemental Release and that, without such release and covenant
not to sue, no agreement would have been reached by the parties and no benefits
would have been paid. Executive understands and acknowledges the significance
and consequences of this Supplemental Release.


a.
EXECUTIVE SPECIFICALLY WAIVES AND RELEASES THE RELEASED PARTIES FROM ALL CLAIMS
EXECUTIVE MAY HAVE AS OF THE DATE EXECUTIVE SIGNS THIS SUPPLEMENTAL RELEASE
REGARDING CLAIMS OR RIGHTS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, 29 U.S.C. 621 (“ADEA”) AND THE OLDER WORKERS BENEFIT
PROTECTION ACT (“OWBPA”). THIS PARAGRAPH DOES NOT WAIVE RIGHTS OR CLAIMS THAT
MAY ARISE UNDER THE ADEA AFTER THE DATE EXECUTIVE SIGNS THIS AGREEMENT.

(i)    EXECUTIVE AGREES THAT THE SEPARATION AGREEMENT AND THIS SUPPLEMENTAL
RELEASE PROVIDE BENEFITS TO WHICH EXECUTIVE IS NOT OTHERWISE ENTITLED, AND THAT
EMPLOYER HAS ADVISED EXECUTIVE TO CONSULT AN ATTORNEY PRIOR TO SIGNING THIS
SUPPLEMENTAL RELEASE.
(ii)    EXECUTIVE HAS BEEN PROVIDED TWENTY-ONE (21) DAYS WITHIN WHICH TO
CONSIDER WHETHER EXECUTIVE SHOULD SIGN THIS SUPPLEMENTAL RELEASE AND WAIVE AND
RELEASE ALL CLAIMS AND RIGHTS ARISING UNDER ADEA AND OWBPA. ANY MODIFICATIONS TO
THIS SUPPLEMENTAL RELEASE, MATERIAL OR OTHERWISE, DO NOT RE-START THE 21-DAY
CONSIDERATION PERIOD.
(iii)    EXECUTIVE SHALL HAVE SEVEN (7) DAYS WITHIN WHICH TO REVOKE THIS
SUPPLEMENTAL RELEASE AFTER ITS EXECUTION BY EXECUTIVE AND THIS SUPPLEMENTAL
RELEASE SHALL BECOME EFFECTIVE AND ENFORCEABLE ON THE EIGHTH (8th) DAY FOLLOWING
THE DATE EXECUTIVE EXECUTES THIS SUPPLEMENTAL RELEASE. ANY REVOCATION WITHIN THE
7-DAY REVOCATION PERIOD MUST BE SUBMITTED IN WRITING TO EMPLOYER’S GENERAL
COUNSEL AT 10 HUDSON YARDS, NEW YORK, NY 10001 AND MUST STATE: “I HEREBY REVOKE
MY ACCEPTANCE OF THE SUPPLEMENTAL RELEASE.”


12



--------------------------------------------------------------------------------





a.
IN THE EVENT EXECUTIVE RETAINS ANY AMOUNT PAID UNDER THE SEPARATION AGREEMENT OR
THIS SUPPLEMENTAL RELEASE AND LATER ASSERTS OR FILES A CLAIM, CHARGE, COMPLAINT,
OR ACTION AND OBTAINS A JUDGMENT, IT IS THE INTENT OF THE PARTIES THAT ALL
PAYMENTS MADE TO THE EXECUTIVE THEREUNDER AND HEREUNDER SHALL BE OFFSET AGAINST
ANY JUDGMENT EXECUTIVE OBTAINS.

3.    Covenant Not to Sue. To the maximum extent permitted by law, Executive
covenants not to sue or to institute or cause to be instituted any action in any
federal, state, or local agency or court against any of the Released Parties,
including but not limited to any of the claims released in Paragraph 2 of this
Supplemental Release. In the event of Executive’s breach of the terms of the
Separation Agreement or this Supplemental Release, without prejudice to
Employer’s other rights and remedies available at law or in equity, except as
prohibited by law, Executive shall be liable for all costs and expenses
(including, without limitation, reasonable attorney’s fees and legal expenses)
incurred by Employer as a result of such breach. Nothing herein shall prevent
Executive or Employer from instituting any action required to enforce the terms
of this Supplemental Release or to determine the validity of this Supplemental
Release.
4.    Incorporation by Reference. The terms, conditions and restrictions set
forth in Paragraphs 2, and 5 through 18, inclusive, of the Separation Agreement
are incorporated by reference herein as if fully set forth herein.
[Remainder of page intentionally left blank]


13



--------------------------------------------------------------------------------





In witness whereof, the parties hereto have executed and delivered this
Supplemental Release.
Tapestry, Inc.


___________________________________
Sarah Dunn
Global Human Resources Officer


Date: _____________________________


Accepted and agreed to.
EXECUTIVE:


__________________________________
KEVIN WILLS


Date: _____________________________






14

